Title: From Alexander Hamilton to John Wheelock, 11 April 1800
From: Hamilton, Alexander
To: Wheelock, John


          
            Sir,
            NY. April 11th. 1800
          
          I have been honored with your letter of the second ultimo instant.
          It gives me pleasure, from the interests you take in the success of Captain Dunham, to inform you that, he has been appo received the appointment of Brigade Major Inspector which is the equivalent of the one you mention—
          
            John President Wheelock Esr.
        